DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2002/0076592), and further in view of Bekkedahl (US 2004/0081866).
As to claim 1, Sato discloses a fuel cell (figures 1 and 2 #10, [0027], [0028], and throughout) comprising: at least one membrane/electrode unit (figures 1 and 2 #26, [0029], and throughout), which has a first electrode (figures 1 and 2 #29, [0029], anode; and throughout) and a second electrode (figures 1 and 2 #24, [0029], cathode; and throughout) separated from anode another by a membrane (figures 1 and 2 #20, [0029], electrolyte layer; and throughout) and at least one polar plate (figures 1 and 2 #44 and/or #46, [0034] separators; and throughout), which includes a first distribution region for distributing a fuel to the first electrode (figures 1 and 2 #48, [0033], first gas passage, and throughout) and/or a second distribution region for distributing an oxidizing agent to the second electrode (figures 1 and 2 #50, [0034], second gas passage; and throughout). 
Sato is silent to wherein, the first electrode and the second electrode of the at least one membrane/electrode unit are electrically connected by means of a conductor.

As to claim 2, Sato as modified by Bekkedahl discloses wherein, the conductor comprises an ohmic resistor ([0025]-[0026] and figure 3, show the relationship is a liner relationship and thus an ohmic resistor; Bekkedahl). However, should it be considered that Sato as modified by Bekkedahl is silent to wherein the an ohmic resistor as the term is not specifically stated it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to have the resistor be an ohmic resistor given a finite number of possibilities i.e. an ohmic resistor or not an ohmic resistor (see MPEP 2143 I E). (NOTE: Ohmic resistor is the relationship of the variables within Ohm’s Law).  
As to claim 3, Sato as modified by Bekkedahl discloses wherein, the conductor comprises a semiconductor member ([0027] and throughout, Bekkedahl). (NOTE: carbon is a semiconductor).  
As to claim 4, Sato as modified by Bekkedahl discloses wherein, the conductor is embodied as a discrete component (NOTE: the term discrete means constituting a separate entity; thus as the shunt within Bekkedahl is a separate entity it is discrete; see throughout Bekkedahl).  
As to claim 5, Sato as modified by Bekkedahl discloses wherein, the conductor is embodies as a reinforcing member, which is arranged at an edge region of the at least one membrane/electrode unit (figures1-4, Bekkedahl is at the edge of the membrane/electrode unite; also give the material and location it can also be considered a reinforcing member).  
As to claim 6, Sato as modified by Bekkedahl discloses wherein, the conductor is embodied as a sealing member, which seals an edge region of the at least one membrane/electrode unit against the at least one polar plate (figures 1-4 and [0027], Bekkedahl; figures 1 and 2 Sato; given the location of the conductor within Bekkedahl once placed within Sato the conductor would be against the at least one polar plate).  
As to claim 7, Sato as modified by Bekkedahl discloses wherein, the conductor is embodied as an adhesive (figures 1-4, [0027], and throughout Bekkedahl, as the conductor is held in place and is considered a seal the conductor is not moving and thus adhesive, also see MPEP 2112.01).  
As to claim 9, Sato as modified by Bekkedahl discloses wherein, the conductor has a foil-like design, and is in contact with at least one end face of the at least one polar plate (figures 1-4 and [0027], [0029] states a strip of graphite or corrosion metal and thus has a foil like design, Bekkedahl; figures 1 and 2 Sato; given the location of the conductor within Bekkedahl once placed within Sato the conductor would be against the at least one polar plate). 
As to claim 10, Sato as modified by Bekkedahl is silent to wherein, the conductor is printed onto an end face of the at least one polar plate.  However, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Thus, as Sato as modified by Bekkedahl discloses the same structure as the instant claimed invention the instant claimed invention is meet regardless of the method of production (see MPEP 2113 I). 
As to claim 11, Sato as modified by Bekkedahl discloses a fuel cell stack comprising a plurality of fuel cells according to claim 1 (figures 1 and 2 #26, [0029], Sato). 
As to claim 12, Sato as modified by Bekkedahl discloses wherein, the at least one polar plate includes the first distribution region for distributing a fuel to the first electrode (figures 1 and 2 #48, [0033]; Sato).
As to claim 13, Sato as modified by Bekkedahl discloses wherein, the at least one polar plate also includes the second distribution region for distributing an oxide agent to the second electrode (figures 1 and 2 #50, [0034]; Sato).  
As to claim 14, Sato as modified by Bekkedahl discloses wherein, the at least one polar plate includes the second distribution region for distributing an oxide agent to the second electrode (figures 1 and 2 #50, [0034]; Sato). 
As to claim 15, Sato as modified by Bekkedahl discloses wherein, the conductor has a strip-shaped design, and is in contact with at least one end face of the at least one polar plate 
As to claim 16, Sato as modified by Bekkedahl discloses wherein, the conductor has a strip-shaped design, and is in contact with at least one end face of the at least one polar plate (figures 1-4 and [0027], [0029] states a strip of graphite or corrosion metal and thus has strip shaped deign, Bekkedahl; figures 1 and 2 Sato; given the location of the conductor within Bekkedahl once placed within Sato the conductor would be against the at least one polar plate). Modified Sato is silent to wherein the conductor has a wire shape design. However, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to have the strip shaped design be a wire shaped design as a mere change in shape (see MPEP 2144.04 IV B) or an aesthetic design change (see MPEP 2144.04 I). 
As to claim 17, Sato as modified by Bekkedahl discloses wherein, the conductor has a strip-shaped design, and is in contact with at least one end face of the at least one polar plate (figures 1-4 and [0027], [0029] states a strip of graphite or corrosion metal and thus has strip shaped deign, Bekkedahl; figures 1 and 2 Sato; given the location of the conductor within Bekkedahl once placed within Sato the conductor would be against the at least one polar plate). Modified Sato is silent to wherein the conductor has a foam shape design. However, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to have the strip shaped design be a foam shaped design as a mere change in shape (see MPEP 2144.04 IV B) or an aesthetic design change (see MPEP 2144.04 I). 
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/BRIAN R OHARA/Examiner, Art Unit 1724